Order of disposition, Family Court, Bronx County (Juan M. Merchan, J.), entered on or about June 29, 2007, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed acts, which if committed by an adult, would constitute the crimes of attempted robbery in the first degree and menacing in the second degree, and imposed a conditional discharge for a period of 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating him a juvenile delinquent and imposing a conditional discharge (see Matter of Katherine W., 62 NY2d *586947, 948 [1984]). Appellant’s lack of prior arrests, generally positive school record and commendable community activities were outweighed by the seriousness of the underlying offenses, which involved the use of a weapon. Concur—Saxe, J.R, Nardelli, Buckley and Catterson, JJ.